DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2 and 11-21 in the reply filed on 3/16/2021 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "intrinsic charge-transmissivity" in line 8.  There is insufficient antecedent basis for this limitation in the claim. "intrinsic charge-transmissivity" should be "an intrinsic charge-transmissivity"
Claim 11 recites the limitation "material" in line 9.  There is insufficient antecedent basis for this limitation in the claim. “material” should be “a material”.
Claim 11 recites the limitation "intrinsic charge-transmissivity" in line 11.  There is insufficient antecedent basis for this limitation in the claim. intrinsic charge-transmissivity" should be "an intrinsic charge-transmissivity"

Allowable Subject Matter
Claims 1-2 and  11-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:                   

                 The prior art taken alone or in combination neither discloses nor makes obvious the instant processes of claims 1 and 11 as recited below as a whole.
claim 1: a method of forming a memory array comprising strings of memory cells, comprising: forming strings of memory cells in a stack comprising vertically-alternating insulative tiers and conductive tiers, the conductive tiers individually comprising conductive lines, the memory-cell strings comprising channel-material strings and storage-material strings extending through the insulative tiers and the conductive tiers; and modifying intrinsic charge-transmissivity of the storage material of the storage-material strings in the insulative tiers or in the conductive tiers such that at least some of the storage material of the storage-material strings in individual of the insulative tiers is intrinsically less charge-transmissive than is the storage material in the storage-material strings in individual of the conductive tiers.

	Claim 11 : A method of forming a memory array comprising strings of memory cells, comprising: forming storage-material strings in a stack comprising vertically-alternating first tiers and second tiers, the second tiers comprising sacrificial material; forming horizontally-elongated trenches in the stack; through the trenches, removing the sacrificial material selectively relative to the first tiers; after the removing, diffusing material from the trenches into void space in the second tiers to the storage material of the storage-material strings in the second tiers to reduce intrinsic charge-transmissivity of at least some of the storage material of the storage-material strings in individual of the second tiers compared to intrinsic charge-.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814